Citation Nr: 0108477	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain 
involving the knees, hands, wrists, and right elbow, as due 
to an undiagnosed disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for short-term memory 
loss as due to an undiagnosed disorder.

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed disorder.

5.  Entitlement to service connection for dermatitis of the 
elbows and neck (claimed as a rash).

6.  Entitlement to service connection for sinusitis (claimed 
as a sinus condition).

7.  Entitlement to service connection for a major depressive 
disorder/dysthymia (claimed as depression/nervous condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1986 to February 
1987, and from January 1991 to May 1991 in the Southwest Asia 
Theater of operations, as well as additional unverified 
reserve component service.  This claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
claims of entitlement to service connection for joint pain 
involving the hands, wrists, knees, and right elbow as due to 
an undiagnosed disorder, left wrist numbness as due to an 
undiagnosed disorder, migraine headaches, short-term memory 
loss as due to an undiagnosed disorder, fatigue due to an 
undiagnosed disorder, dermatitis of the elbows and neck, 
sinusitis, and major depressive disorder/dysthymia.  The 
veteran disagreed with the denial of those claims in 
September 1999, and a statement of the case was issued in 
October 1999.  The appellant submitted a timely substantive 
appeal in October 1999.  

In October 1999, the veteran canceled a personal hearing that 
had been scheduled, and in November 1999 she requested that 
action on her appeal be deferred for 60 days so that she 
could obtain additional evidence.  The veteran has not since 
submitted any additional evidence or contacted VA.  In June 
2000, her representative submitted a statement on her behalf.  
The Board may proceed with adjudication of the claims on the 
merits.

The veteran's claims of entitlement to service connection for 
joint pain involving the knees, hands, wrists, or right 
elbow, including as due to an undiagnosed disorder, and for 
migraine headaches and dermatitis of the elbows and neck 
(claimed as a rash), are addressed in the REMAND appended to 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for appellate review of 
the determinations addressed in this decision has been 
obtained.

2.  There is no medical diagnosis of short-term memory loss. 

3.  The veteran does not have any current symptoms or 
residuals of sinusitis. 

4.  The veteran's fatigue is attributable to 
depression/dysthymia.  

5.  The factors contributing to the veteran's depression do 
not include her active service or any incident thereof. 


CONCLUSIONS OF LAW

1.  A disability manifested by short-term memory loss was not 
incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R.§§ 3.303, 3.317 (2000).

2.  A disability manifested by fatigue was not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2000, 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R.§§ 
3.303, 3.317 (2000).

3.  A disability resulting from sinusitis was not incurred in 
or aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2000, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R.§§ 3.303, 3.317 (2000).

4.  A disability manifested by depression/dysthymia was not 
incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R.§§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she incurred short-term memory 
loss, and fatigue due to an undiagnosed disorder, and 
incurred sinusitis and depression disorder/dysthymia, in 
service or as a result of service.

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  For the reasons set forth below, the Board 
finds that, even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with the review of this claim on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her claims by 
virtue of the statement of the case (SOC) issued in October 
19999, during the pendency of the appeal.  That SOC advised 
the veteran and her attorney of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The claims for service connection addressed in this 
decision were denied on the basis of the preponderance of the 
evidence or because disorders the veteran had claimed as due 
to an undiagnosed disorder were medically diagnosed.  

The veteran was informed of the basic elements for 
establishing service connection, and the elements for 
establishing service connection for undiagnosed illness.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  Service medical records were obtained and associated 
with the claims folder, as well as clinical records related 
to reserve component service.  The veteran has not indicated 
that any application for Social Security Administration 
benefits have been requires, so it does not appear that any 
Social Security examination records are available.  Multiple 
VA examinations were conducted, and copies of the reports 
associated with the file.  Private clinical records have been 
obtained.  Numerous private and VA medical examinations have 
been conducted.  

The veteran has been advised of the types of evidence 
necessary to substantiate her claims, and has been offered an 
opportunity to submit additional evidence in support of her 
claims.  There is no indication that there is any available 
evidence which has not been obtained, or that any development 
was not initiated because of the absence of a nexus 
statement.  The Board has not identified any development that 
remains to be accomplished.  In short, the Board concludes 
that the duty to assist has been satisfied, as to each of the 
claims addressed in the decision.  The duty to notify the 
veteran of the evidence needed to substantiate her claims has 
been met as well.  The Board will proceed with appellate 
disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  Service connection may also 
be granted for a chronic disease, such as arthritis, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted if a disease or injury is 
secondary to or proximately caused by a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  If there 
is no evidence of a chronic condition during service or an 
applicable presumption period, then continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As pertinent to this case, compensation for disability due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War 
requires the manifestation of one or more signs or symptoms 
of undiagnosed illness, objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period, and a nexus between the chronic 
disability and the undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R.§§ 3.303, 3.317.  Evidence that the illness is 
"undiagnosed" may consist of evidence that the illness cannot 
be attributed to any know diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination.  Signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs and symptoms, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
See 38 C.F.R. § 3.317.

Objective indications of a chronic disability include "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).  VA has stated that non-medical indicators of 
an illness may include evidence of time lost from work, 
evidence the veteran has sought medical treatment for his 
symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

The necessary elements of a well-grounded claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 have been 
identified by VA's General Counsel as follows: (1) proof of 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War; (2) proof 
of one or more signs or symptoms of undiagnosed illness; (3) 
proof of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and (4) proof 
that the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (May 1999).  However, since the 
General Counsel opinion delineating those factors, VAOPGCPREC 
4-99, was issued, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the fourth element 
proposed by the General Counsel opinion, however, the 
requirement that a veteran show a "nexus between the chronic 
disability and the undiagnosed illness" impermissibly adds a 
limitation to, rather than derives from, the statute and the 
regulation.  Neumann v. West, 14 Vet. App. 12 (2000).  For 
that reason, the Board has not included consideration of that 
factor in this analysis. 

Evidence that an examining or treating physician failed to 
attribute the claimant's disability to any known diagnosis 
may be considered probative of whether the illness is capable 
of diagnosis, even though the physician may not have 
expressly indicated that the illness is incapable of 
diagnosis.  VAOPGCPREC 4-99 at 15.  For example, a physician 
who is unable to conclusively attribute the veteran's illness 
to a known diagnosis may simply refer to possible diagnoses 
of the illness.  Id. at 14.

1.  Claim for service connection for memory loss

On psychological evaluation conducted in November 1993, the 
veteran complained of slowed thinking and memory 
difficulties.  Memory functioning was in the average range; 
the veteran was fully oriented to time and place; and, recall 
was in normal limits.  However, left ear hemi-inattention was 
noted, and the examiner recommended that the auditory hemi-
inattention be evaluated.  Following referrals, empty sella 
syndrome was diagnosed.

On VA examination conducted in April 1997, the veteran 
reported short-term memory loss, and the examiner noted a 
diagnosis of "short-term memory loss by history."  However, 
no objective manifestations of short-term memory loss were 
noted.

On VA examination conducted in August 1998, the veteran 
reported that her memory loss difficulty had slowly improved 
after it was diagnosed, and had resolved about 2 years prior 
to the examination.  She reported that she had no return of 
symptoms.  

There is no evidence that the veteran has short-tem or long-
term memory loss.  The veteran has been diagnosed as having 
empty sella syndrome and possibly having auditory hemi-
inattention, but the veteran has not sought service 
connection for either of these disorders.  There is no clear 
diagnosis of auditory hemi-inattention, as the veteran has 
not continued with follow-up of that concern.  

The preponderance of the evidence is against an award of 
service connection for memory loss, as there is no medial 
diagnosis of memory loss.  The laws authorizing veterans' 
benefits provide benefits only where there is current 
disability.  In the absence of evidence of current medical 
findings of some disability due to memory loss, service 
connection may not be granted for that disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

2.  Entitlement to service connection for fatigue due to 
undiagnosed illness

The veteran's post-service private and VA clinical records 
reflect continuing complaints of fatigue beginning in 1993.  

The examiner who conducted a July 1998 VA examination, who 
reviewed the veteran's entire claims file, and discussed the 
veteran's history and complaints at length, concluded that 
the veteran did not meet the criteria for chronic fatigue 
syndrome.  The examiner further concluded that the veteran's 
fatigue was secondary to depression.

Although other examiners noted the veteran's complaints of 
fatigue, the report of the July 1998 VA examination provides 
the most recent examination regarding those complaints.  
Because the examiner noted that the entire claims file was 
reviewed, and because the examiner provided the reasoning 
underlying the conclusions, the Board finds that this opinion 
that the veteran's complaints of fatigue were a manifestation 
of her depression is persuasive evidence that the veteran's 
fatigue is not a manifestation of an undiagnosed disorder.  
Thus, the presumption of service connection for manifestation 
of an undiagnosed disorder is not applicable.  Moreover, as 
the examiner has determined that the veteran's fatigue is a 
manifestation of a disorder for which service connection has 
not been granted, there is no other basis for an award of 
service connection for fatigue.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
fatigue.

3.  Entitlement to service connection for sinusitis

A computed tomography (CT) scan of the head conducted in 
January 1994 disclosed some densification of the air cells of 
the ethmoid sinuses, which was believed to be secondary to 
thickening of the lining membrane due to previous chronic 
sinusitis.  

Private medical records dated from December 1992 to July 1994 
and VA clinical records dated from 1994 to 1998 reflect that 
the veteran sought treatment for or reported sinus pressure 
or complaints of sinus pain on a few occasions.  An upper 
respiratory tract infection was diagnosed in August 1995.  

On VA examination conducted in July 1998, the veteran 
reported a history of sinusitis with chronic nasal congestion 
and post-nasal drip.  She reported using over-the-counter 
medication.  CT scan of the sinuses was normal, and negative 
for evidence of sinusitis.  On physical examination, the 
nasal airways were adequate bilaterally.  The sinuses were 
nontender, there was no purulence or crusting, and the 
remainder of the examination was unremarkable.  The examiner 
concluded that there was no evidence of sinusitis. 

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
evidence of current medical findings of some disability due 
to sinusitis, service connection may not be granted for that 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

4.  Claim for service connection for depression

Clinical records dated in November 1993 reflect that the 
veteran reported feelings of depression, social withdrawal, 
mild anxiety; score on psychological testing were suggestive 
of mild emotional distress.

VA clinical records dated in March 1996 record reflect that 
Paxil was prescribed following evaluation.  At that time, the 
veteran complained of hand pain, fatigue, and marital stress.  
The veteran declined referral for psychotherapy or for family 
therapy, indicating that her husband would not participate.

On VA examination conducted in April 1997, the veteran 
reported that she experienced depression after returning from 
the Persian Gulf, primary due to chronic pain from her hand 
and wrist problems.  She reported separation from her husband 
(second marriage) in early 1997.  The examiner assigned a 
diagnosis of dysthymia, with somatizing features, on Axis I, 
and noted hand pain in Axis III and life stresses and 
developmental stress in Axis IV.  The assigned Global 
Assessment of Functioning (GAF) score was 80.  The veteran's 
active military service was not identified as a factor in the 
veteran's depression, nor was any incident thereof identified 
as a factor in the diagnosed depression.

On VA examination conducted in July 1998, the veteran 
reported that prior to her active service, she would "drink 
all the time," would go to sleep while drinking, would wake 
and drink more.  She reported that she had to stop drinking 
during her active service, and did not resume use of alcohol 
when she returned.  She stated that she socialized little, 
that she attended church, and that she had little contact 
with the daughter who lives with her.  The examiner, after 
reviewing clinical records, and describing and discussing the 
veteran's history and complaints, concluded that the veteran 
had poor self-esteem and probably dysthymia, with alcohol 
abuse, predating her service in the Gulf.  The examiner 
discussed numerous factors contributing to her dysthymia, 
including conditions of her childhood, and stated that the 
veteran had the "vulnerable traits" of having been raised 
by an alcoholic mother and being raised by a stepfather.  He 
noted that the veteran was the oldest of 15 children, so 
there was "probable" parentalization.  The examiner also 
discussed the veteran's problems of adulthood, including 
marital difficulties, with a divorce several years prior to 
active service in 1991, and difficulties with her children.  

The Board finds it particularly persuasive that no examiner 
discussed the veteran's active service or any incident 
thereof as a factor which contributed to dysthymia or 
depression, although each examiner identified numerous 
stresses contributing to the veteran's depression.  The 
examiner also noted that it was unclear whether empty sella 
syndrome, diagnosed in 1993, caused a medical contribution 
toward the veteran's depression.

The medical evidence establishes that the veteran had 
depression with alcohol abuse prior to service.  There is no 
evidence that the veteran's depression was aggravated in 
service, although there is evidence that the psychiatric 
condition improved, as there was alcohol abuse prior to 
service, but that alcohol use did not resume following 
service.  There is no evidence that the veteran's current 
depression/dysthymia was incurred in or aggravated in 
service.  The preponderance of the evidence is against an 
award of service connection for depression/dysthymia.


ORDER

Entitlement to service connection for short-term memory loss 
as due to undiagnosed illness is denied.

Entitlement to service connection for fatigue due to 
undiagnosed illness is denied.

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for a major depressive 
disorder/dysthymia is denied.



REMAND

The veteran contends that she is entitled to service 
connection for joint pain involving the right elbow, the 
hands, wrists, or the knees, to include numbness, including 
as due to undiagnosed disorder.  The examiner who conducted a 
July 1998 neurologic examination assigned a diagnosis of 
"left hand numbness, no clear medical etiology."  Various 
diagnoses have been suggested for the veteran's right hand 
disorder, and for her wrist and knee disorders, but the 
medical evidence as to the appropriate diagnosis for each 
joint is conflicting.  Further factual development, to 
include medical opinion as to whether the veteran has a hand, 
wrist, knee, or right elbow disorder which is a manifestation 
of an undiagnosed disorder, is required under the VCAA.  

The veteran also contends that she is entitled to service 
connection for migraine headaches.  VA examination conducted 
in July 1998 confirmed that the veteran has continuing 
complaint of headaches, but the examiner was unable to 
determine the etiology of such headaches.  Under the VCAA, 
which was enacted during the pendency of this appeal, further 
development to obtain medical evidence or opinion as to the 
likelihood that the veteran's headaches are related to her 
service is required. 

The veteran contends that she is entitled to service 
connection for a skin disorder which was first manifested 
during her Gulf War service.  VA clinical records dated in 
1994 reflect that the veteran sought treatment for a skin 
rash present at that time, and provided a history of having a 
rash on the arms since 1991.  The physician noted the 
veteran's history of Gulf War service.  On VA examination in 
July 1998, veteran had bilateral hyperpigmentation on the 
elbow and extensor surfaces of the forearms.  The examiner 
assigned a diagnosis of mild chronic dermatitis.  The claim 
was denied because there was no medical opinion as to the 
onset or etiology of the diagnosed skin condition.  

Under the VCAA, enacted during the pendency of this appeal, 
further development, including medical opinion as to the 
onset and etiology of the diagnosed chronic dermatitis, is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of VA and any non-VA 
providers of medical care who treated her 
for a left hand or wrist disorder, 
migraine headaches, or dermatitis, 
including proximate to service or during 
the pendency of this claim.  After 
securing any necessary release, the RO 
should assist the veteran in requesting 
copies of such records as contemplated 
under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, photographs, 
pharmacy records, or the like which might 
contain evidence concerning her left 
upper extremity, migraine, or skin 
disorders, especially proximate to 
service. 

3.  The veteran should be afforded VA 
examination(s) of the upper extremities, 
especially the right and left hands and 
wrists and right elbow, and examination 
of the knees, as necessary to determine 
the etiology of any current disorder of 
the hands, knees, right elbow, or wrists.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
necessary examinations should be 
conducted.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
full rationale, as to the etiology of the 
veteran's current right elbow, right or 
left hand, right or left wrist, and right 
or left knee disorder, if the veteran has 
a disorder of these joints.   The 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current disorder of the right 
elbow, hands, wrists, knees, or right 
hands, was incurred or aggravated in 
service, or the likelihood that a 
disorder, if present, is at least as 
likely as not (a 50 percent or more 
likelihood) related to an or a 
manifestation of an undiagnosed disorder. 

4.  The veteran should be afforded VA 
examination(s) as necessary to determine 
the current nature, etiology, and 
severity of any current disorder 
manifested by headaches.  The claims 
folder must be provided to and reviewed 
by the examiner(s).  Any necessary 
examinations should be conducted.  Based 
on examination findings, historical 
evidence, and medical principles, the 
examiner(s) should provide a medical 
opinion, with full rationale, as to the 
diagnosis and etiology of the veteran's 
current complaints of headaches, if a 
disorder manifested by headaches is 
present.  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that a current headache 
disorder or disorder manifested by 
headaches was incurred or aggravated in 
service. 

5.  The veteran should be afforded VA 
examination(s) of the skin, especially 
the right and left upper extremities, as 
necessary to determine the nature and 
etiology of any current skin disorder.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
necessary examinations should be 
conducted.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
full rationale, as to the diagnosis and 
nature of a skin disorder of the upper 
extremities, if such a skin disorder is 
present.  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that a current skin 
disorder was incurred or aggravated in 
service. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After all claims have been 
readjudicated, if any benefit requested 
on appeal remains denied, the veteran and 
her representative should be notified.  
The veteran and her representative should 
then be provided with a supplemental 
statement of the case (SSOC) which 
includes a summary of the evidence and 
actions taken to assist the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



